Citation Nr: 1638406	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The appellant served on active duty from October 1962 to December 1983

This matter originally came to the Board of Veterans Appeals (Board on appeal
from a January 2006 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina.  In pertinent part, the RO granted service connection for PTSD, with an initial 50 percent disability rating (effective October 13, 2005).

In October 2009 decision, the Board denied an initial rating in excess of 50
percent for PTSD.  

The appellant appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in a September
2010 order, granted the parties' joint motion for remand, vacating the October 2009 decision and remanding it.  

In December 2010, the Board remanded the appeal for additional evidentiary development.

Following the completion of that development, in an April 2012 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent, effective January 11, 2011.

In August 2012 decision, the Board again denied an initial rating in excess of 50
percent for PTSD, prior to January 11, 2011, as well as a rating in excess of 70
percent thereafter.  The appellant appealed the Board's August 2012 decision to the
Court, which in a January 2013 order, granted the parties' joint motion for remand,
vacating the Board s August 2012 decision, but only to the extent that it denied an
initial rating in excess of 50 percent for PTSD, prior to January 11, 2011, and
remanded the case for compliance with the terms of the joint motion.

In a May 2013 decision the Board again denied an initial rating in excess of 50
percent for PTSD, prior to January 11, 2011.  The appellant appealed the Board's
May 2013 decision to the Court, which in a November 2013 order, granted the
parties' joint motion for remand vacating the May 2013 decision - but only
to the extent that it denied a TDIU from October 13, 2005 to January 10, 2011 (see
Bond v Shinseki, 659 F 3d 1362 (2011); Rice v Shinseki, 22 Vet App 447 (2009)),
and remanded for compliance with the terms of the joint motion.

In an October 2013 rating decision, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting the Veteran a TDIU, effective from May 18, 2012 

In June 2014, the Board remanded this matter for additional development.

In a June 2015 rating decision, the AOJ granted an earlier effective date of January 11, 2011 for the grant of a TDIU.  


FINDINGS OF FACT

1. The Veteran is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD), assigned an initial 50 percent rating since October 13, 2005 and a 70 percent rating since January 11, 2011; and bilateral hearing loss and tinnitus with 10 percent ratings, since October 13, 2005.   A TDIU rating has been effective since January 11, 2011.  

2. The Veteran's initial claim for service connection for PTSD, from which the TDIU claim arose, was received on October 13, 2005.  

3. The Veteran was last employed on a full-time basis when he retired from working as a corrections officer, in June 2004.  

4. Since receipt of the initial claim, on October 13, 2005, there is evidence that it was factually ascertainable that a TDIU rating was warranted on an extraschedular basis, as the evidence demonstrates that since this date the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, the criteria for an earlier effective date of October 13, 2005, for a TDIU rating, on an extraschedular basis, are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU from October 13, 2005 herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

TDIU Claim

The Veteran contends that a TDIU is warranted.  As explained in the October 2013 Joint Motion for Remand, the appeal period in question is from October 13, 2005 to January 10, 2011. 

A.  TDIU Criteria

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that she has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render her incapable of substantial gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

 For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; and, (3) disabilities affecting a single body system, e.g. orthopedic. 38 C.F.R. § 4.16 (a). 

 If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to his or her service-connected disabilities, his or her claim for a TDIU cannot be denied in the absence of medical evidence showing that he or she is capable of substantially gainful employment. See Friscia v. Brown, 7 Vet. App. 294   (1994). 

VA's established policy is that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director of C&P for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16 (b). 

B.  Background and Analysis

 The Veteran is currently service-connected for the following disabilities: PTSD, assigned an initial 50 percent rating since October 13, 2005 (the date VA received the Veteran's claim for service connection for PTSD) and a 70 percent disability rating from January 11, 2011 and bilateral hearing loss and tinnitus, which each has a 10 percent disability rating, effective October 13, 2005.  A TDIU rating has been in effect since January 11, 2011.  

The Veteran's disability ratings for his service-connected disabilities did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to January 11, 2011, at which time the AOJ assigned an initial 70 percent disability rating for his service-connected PTSD. Thus, the Veteran seeks an earlier effective date earlier than January 11, 2011 for TDIU. on an extraschedular basis. 

In this regard, 38 U.S.C.A. § 5110 (a) states that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110 (a). 

Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. 38 C.F.R. § 3.400. 

October 13, 2005 is the date that VA first received the Veteran's claim for service connection for PTSD (for which the Veteran subsequently received service connection).  The TDIU claim on appeal has arisen from the Veteran's appeal of the disability rating the RO assigned when it granted service connection for PTSD.  As such, October 13, 2005 is the earliest date possible for a TDIU rating.  As such, an effective date prior to October 13, 2005 is not possible, as an effective date cannot be effected earlier than the date of receipt of claim.  Again, the Board notes that the 
October 2013 Joint Motion for Remand specified that the appeal period in question is from October 13, 2005.  

As will be discussed below, the Board is granting the Veteran an earlier effective date of October 13, 2005 for TDIU, on an extraschedular basis. 

Prior to January 11, 2011, the contemporary evidence of record varied as to whether the Veteran was unemployable due to his service-connected PTSD and/or other service-connected disabilities.

June 28, 2004, per a March 2006 correspondence from the Veteran's prior employer, was the day that the Veteran retired from his position as a corrections officer.

In lay statements, the Veteran reported symptoms such as trouble sleeping, nerves, hearing voices, feeling jumpy, difficulty around people, and forgetfulness.  (December 2005 and February 2006 lay statements).

A November 2005 VA examiner found that the Veteran's social adaptability and interactions with others appeared considerably impaired, and that his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner was "considerably impaired."  The VA examiner found that overall the Veteran's disability was in the considerable range.  

A January 2006 letter from the Veteran's general practitioner, Dr. B. Lance, the Veteran had sleep problems, including nightmares, speech and thoughts were fleeting, and the Veteran had been argumentative that day.  

In a May 2006 letter, Dr. Lance reported that the Veteran was "totally and permanently disabled because of his multitude of [nonservice-connected] physical ailments including recurrent diverticulosis osteoarthritis of the cervical spine and
low back."  However, he further found difficulty performing activities of daily living secondary to the service-connected PTSD.  He noted symptoms such as 
flashbacks and nightmares, rushed and very sketchy speech, and anger for no particular reason.  Dr. Lance found that the Veteran's PTSD had worsened since his last visit.  

An August 2006 VA examiner found that the Veteran had only mild PTSD symptoms, with moderate impairment and occupational functioning.  He opined that the overall disability level was moderate.

Based on a January 2011 VA examiner finding of significant difficulty functioning, the Veteran has been in receipt of a TDIU from the date of that examination.  A later October 2013 VA examiner found occupational and social impairment with reduced reliability and productivity.

However, in June 2015, VA obtained a retrospective medical opinion as to the Veteran's functional abilities.  Based on a review of all the evidence of record, the VA medical opinion provider opined that "[i]t is at least likely as not that 11/23/05 [the date of the November 2005 VA examination] is the first confirmed date that his
service connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation."

Subsequently, in December 2015, VA obtained an advisory opinion for extraschedular consideration of TDIU.  Without indicating consideration of the June 2015 VA retrospective medical opinion, the Compensation Service Director found that the Veteran's PTSD had been steadily worsening, evidenced by the GAF scores, but that it was only mild to moderate impairment prior to January 11, 2011.  As such, he found that a TDIU was not warranted. 

The Board finds, however, that giving the Veteran the benefit of the doubt, an extraschedular TDIU should be awarded, effective October 13, 2005.  As noted above, the VA examinations did not clearly show that the Veteran was unemployable prior to the January 11, 2011 VA examination.  However, the November 2005 VA examiner generally found considerable, if not complete employment impairment.  Additionally, the Veteran's in May 2006, the general practitioner, Dr. Lance, indicated that the Veteran had severe PTSD symptoms, with difficulty performing even activities of daily living secondary to his service-connected PTSD.

Furthermore, the June 2015 VA medical opinion provider specifically found that the Veteran was unemployable due to his service-connected disabilities as of November 2005.  While the Director did not make a similar finding in December 2015, he also did not indicate consideration of the June 2015 medical opinion.  

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran was unemployable due to his service-connected PTSD prior to January 11, 2011, and there is evidence that unemployability may have been present at the time of the October 13, 2005 claim.  As such, giving the Veteran the benefit of the doubt, the Board finds that an effective date of October 13, 2005 should be granted, on an extraschedular basis, for a TDIU. 


ORDER

An earlier effective date of October 13, 2005, for a TDIU rating, on an extraschedular basis, is granted



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


